 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com

  Telephone:    (301) 815-6600

  Fax:    (301) 315-6660

SMT SERIES 2004-10
Record Date: November 30, 2004
Distribution Date: December 20, 2004

Certificateholder Distribution Summary

                                                                               
                          Certificate     Certificate                          
                                            Class     Pass-Through      
Beginning       Interest       Principal       Current       Ending Certificate
      Total       Cumulative   Class     CUSIP     Description     Rate      
Certificate Balance       Distribution       Distribution       Realized Loss  
    Balance       Distribution       Realized Loss                              
                                 
A-1A
    81744FET0     SEN       2.45000 %       109,150,787.73         222,849.52  
      1,087,936.48         0.00         108,062,851.25         1,310,786.00    
    0.00  
A-1B
    81744FEU7     SEN       2.51000 %       12,130,621.64         25,373.22    
    120,909.30         0.00         12,009,712.33         146,282.52        
0.00  
A-2
    81744FEV5     SEN       2.46000 %       201,870,412.79         413,834.35  
      2,012,098.96         0.00         199,858,313.83         2,425,933.31    
    0.00  
A-3A
    81744FEW3     SEN       2.57000 %       177,471,004.68         380,083.74  
      1,072,416.65         0.00         176,398,588.03         1,452,500.39    
    0.00  
A-3B
    81744FEX1     SEN       2.63000 %       19,719,000.52         43,217.48    
    119,157.41         0.00         19,599,843.11         162,374.89        
0.00  
A-4
    81744FEY9     SEN       2.58000 %       125,017,477.34         268,787.58  
      755,451.99         0.00         124,262,025.35         1,024,239.57      
  0.00  
X-A
    81744FEZ6     IO       0.65347 %       0.00         351,436.32         0.00
        0.00         0.00         351,436.32         0.00  
X-B
    81744FFA0     IO       0.41682 %       0.00         7,256.41         0.00  
      0.00         0.00         7,256.41         0.00  
B-1
    81744FFC6     SUB       2.64000 %       14,042,000.00         30,892.40    
    0.00         0.00         14,042,000.00         30,892.40         0.00  
B-2
    81744FFD4     SUB       2.99000 %       6,849,000.00         17,065.42      
  0.00         0.00         6,849,000.00         17,065.42         0.00  
B-3
    81744FFE2     SUB       3.17156 %       3,767,000.00         9,956.06      
  0.00         0.00         3,767,000.00         9,956.06         0.00  
B-4
    81744FFF9     SUB       3.17156 %       3,081,000.00         8,142.98      
  0.00         0.00         3,081,000.00         8,142.98         0.00  
B-5
    81744FFG7     SUB       3.17156 %       1,711,000.00         4,522.12      
  0.00         0.00         1,711,000.00         4,522.12         0.00  
B-6
    81744FFH5     SUB       3.17156 %       3,097,055.38         8,185.42      
  0.00         0.00         3,097,055.38         8,185.42         0.00  
A-R
    81744FFB8     RES       3.16709 %       0.00         0.75         0.00      
  0.00         0.00         0.75         0.00                                  
                             
Totals
                            677,906,360.08         1,791,603.77        
5,167,970.79         0.00         672,738,389.28         6,959,574.56        
0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(1)       Reduction       Balance       Percentage       Distribution          
                                   
A-1A
      110,000,000.00         109,150,787.73         0.00       1,087,936.48    
  0.00       0.00         1,087,936.48         108,062,851.25         0.98238956
        1,087,936.48  
A-1B
      12,225,000.00         12,130,621.64         0.00       120,909.30      
0.00       0.00         120,909.30         12,009,712.33         0.98238956    
    120,909.30  
A-2
      203,441,000.00         201,870,412.79         0.00       2,012,098.96    
  0.00       0.00         2,012,098.96         199,858,313.83         0.98238956
        2,012,098.96  
A-3A
      180,000,000.00         177,471,004.68         0.00       1,072,416.65    
  0.00       0.00         1,072,416.65         176,398,588.03         0.97999216
        1,072,416.65  
A-3B
      20,000,000.00         19,719,000.52         0.00       119,157.41      
0.00       0.00         119,157.41         19,599,843.11         0.97999216    
    119,157.41  
A-4
      126,799,000.00         125,017,477.34         0.00       755,451.99      
0.00       0.00         755,451.99         124,262,025.35         0.97999216    
    755,451.99  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      14,042,000.00         14,042,000.00         0.00       0.00       0.00    
  0.00         0.00         14,042,000.00         1.00000000         0.00  
B-2
      6,849,000.00         6,849,000.00         0.00       0.00       0.00      
0.00         0.00         6,849,000.00         1.00000000         0.00  
B-3
      3,767,000.00         3,767,000.00         0.00       0.00       0.00      
0.00         0.00         3,767,000.00         1.00000000         0.00  
B-4
      3,081,000.00         3,081,000.00         0.00       0.00       0.00      
0.00         0.00         3,081,000.00         1.00000000         0.00  
B-5
      1,711,000.00         1,711,000.00         0.00       0.00       0.00      
0.00         0.00         1,711,000.00         1.00000000         0.00  
B-6
      3,097,055.38         3,097,055.38         0.00       0.00       0.00      
0.00         0.00         3,097,055.38         1.00000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
Totals
      685,012,155.38         677,906,360.08         0.00       5,167,970.79    
  0.00       0.00         5,167,970.79         672,738,389.28         0.98208241
        5,167,970.79  



(1)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.



Principal Distribution Factors Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                    Ending                 Original Face      
Certificate       Principal     Principal             Realized       Total
Principal       Ending Certificate       Certificate       Total Principal  
Class     Amount       Balance       Distribution     Distribution     Accretion
    Loss (3)       Reduction       Balance       Percentage       Distribution  
                                           
A-1A
      110,000,000.00         992.27988845         0.00000000       9.89033164  
    0.00000000       0.00000000         9.89033164         982.38955682        
0.98238956         9.89033164  
A-1B
      12,225,000.00         992.27988875         0.00000000       9.89033129    
  0.00000000       0.00000000         9.89033129         982.38955665        
0.98238956         9.89033129  
A-2
      203,441,000.00         992.27988847         0.00000000       9.89033164  
    0.00000000       0.00000000         9.89033164         982.38955682        
0.98238956         9.89033164  
A-3A
      180,000,000.00         985.95002600         0.00000000       5.95787028  
    0.00000000       0.00000000         5.95787028         979.99215572        
0.97999216         5.95787028  
A-3B
      20,000,000.00         985.95002600         0.00000000       5.95787050    
  0.00000000       0.00000000         5.95787050         979.99215550        
0.97999216         5.95787050  
A-4
      126,799,000.00         985.95002595         0.00000000       5.95787025  
    0.00000000       0.00000000         5.95787025         979.99215570        
0.97999216         5.95787025  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      14,042,000.00         1000.00000000         0.00000000       0.00000000  
    0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      6,849,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      3,767,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      3,081,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      1,711,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      3,097,055.38         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  



(3)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement



                                                                               
                                                                    Payment of  
        Non-                       Remaining     Ending                        
  Beginning     Current   Unpaid   Current   Supported                      
Unpaid     Certificate/       Original Face     Current     Certificate/    
Accrued   Interest   Interest   Interest   Realized     Total Interest    
Interest     Notational Class     Amount     Certificate Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall   Loss (4)    
Distribution     Shortfall     Balance                                          
                                     
A-1A
      110,000,000.00         2.45000 %       109,150,787.73         222,849.52  
    0.00       0.00       0.00       0.00         222,849.52         0.00      
  108,062,851.25  
A-1B
      12,225,000.00         2.51000 %       12,130,621.64         25,373.22    
  0.00       0.00       0.00       0.00         25,373.22         0.00        
12,009,712.33  
A-2
      203,441,000.00         2.46000 %       201,870,412.79         413,834.35  
    0.00       0.00       0.00       0.00         413,834.35         0.00      
  199,858,313.83  
A-3A
      180,000,000.00         2.57000 %       177,471,004.68         380,083.74  
    0.00       0.00       0.00       0.00         380,083.74         0.00      
  176,398,588.03  
A-3B
      20,000,000.00         2.63000 %       19,719,000.52         43,217.48    
  0.00       0.00       0.00       0.00         43,217.48         0.00        
19,599,843.11  
A-4
      126,799,000.00         2.58000 %       125,017,477.34         268,787.58  
    0.00       0.00       0.00       0.00         268,787.58         0.00      
  124,262,025.35  
X-A
      0.00         0.65347 %       645,359,304.70         351,436.32       0.00
      0.00       0.00       0.00         351,436.32         0.00        
640,191,333.90  
X-B
      0.00         0.41682 %       20,891,000.00         7,256.41       0.00    
  0.00       0.00       0.00         7,256.41         0.00         20,891,000.00
 
B-1
      14,042,000.00         2.64000 %       14,042,000.00         30,892.40    
  0.00       0.00       0.00       0.00         30,892.40         0.00        
14,042,000.00  
B-2
      6,849,000.00         2.99000 %       6,849,000.00         17,065.42      
0.00       0.00       0.00       0.00         17,065.42         0.00        
6,849,000.00  
B-3
      3,767,000.00         3.17156 %       3,767,000.00         9,956.06      
0.00       0.00       0.00       0.00         9,956.06         0.00        
3,767,000.00  
B-4
      3,081,000.00         3.17156 %       3,081,000.00         8,142.98      
0.00       0.00       0.00       0.00         8,142.98         0.00        
3,081,000.00  
B-5
      1,711,000.00         3.17156 %       1,711,000.00         4,522.12      
0.00       0.00       0.00       0.00         4,522.12         0.00        
1,711,000.00  
B-6
      3,097,055.38         3.17156 %       3,097,055.38         8,185.42      
0.00       0.00       0.00       0.00         8,185.42         0.00        
3,097,055.38  
A-R
      100.00         3.16709 %       0.00         0.00       0.00       0.00    
  0.00       0.00         0.75         0.00         0.00                        
                                                         
Totals
      685,012,155.38                             1,791,603.02       0.00      
0.00       0.00       0.00         1,791,603.77         0.00            



(4)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                                    Payment of  
          Non-                         Remaining                          
Current       Beginning               Unpaid     Current     Supported          
              Unpaid           Class     Original Face       Certificate      
Certificate/       Current Accrued   Interest     Interest     Interest    
Realized       Total Interest       Interest       Ending Certificate/   (5)    
Amount       Rate       Notional Balance       Interest   Shortfall    
Shortfall     Shortfall     Loss (6)       Distribution       Shortfall      
Notational Balance                                              
A-1A
      110,000,000.00         2.45000 %       992.27988845         2.02590473    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.02590473         0.00000000         982.38955682  
A-1B
      12,225,000.00         2.51000 %       992.27988875         2.07551902    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.07551902         0.00000000         982.38955665  
A-2
      203,441,000.00         2.46000 %       992.27988847         2.03417379    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.03417379         0.00000000         982.38955682  
A-3A
      180,000,000.00         2.57000 %       985.95002600         2.11157633    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.11157633         0.00000000         979.99215572  
A-3B
      20,000,000.00         2.63000 %       985.95002600         2.16087400    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.16087400         0.00000000         979.99215550  
A-4
      126,799,000.00         2.58000 %       985.95002595         2.11979259    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.11979259         0.00000000         979.99215570  
X-A
      0.00         0.65347 %       989.10946135         0.53862862      
0.00000000       0.00000000       0.00000000       0.00000000         0.53862862
        0.00000000         981.18877472  
X-B
      0.00         0.41682 %       1000.00000000         0.34734623      
0.00000000       0.00000000       0.00000000       0.00000000         0.34734623
        0.00000000         1000.00000000  
B-1
      14,042,000.00         2.64000 %       1000.00000000         2.20000000    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.20000000         0.00000000         1000.00000000  
B-2
      6,849,000.00         2.99000 %       1000.00000000         2.49166594    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.49166594         0.00000000         1000.00000000  
B-3
      3,767,000.00         3.17156 %       1000.00000000         2.64296788    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.64296788         0.00000000         1000.00000000  
B-4
      3,081,000.00         3.17156 %       1000.00000000         2.64296657    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.64296657         0.00000000         1000.00000000  
B-5
      1,711,000.00         3.17156 %       1000.00000000         2.64296902    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.64296902         0.00000000         1000.00000000  
B-6
      3,097,055.38         3.17156 %       1000.00000000         2.64296856    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.64296856         0.00000000         1000.00000000  
A-R
      100.00         3.16709 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000         7.50000000
        0.00000000         0.00000000  



(5)   Per $1 denomination   (6)   Amount does not include excess special hazard,
bankruptcy, or fraud losses unless otherwise disclosed. Please refer to the
prospectus supplement for a full description.

Certificateholder Account Statement

Certificate Account

         
Beginning Balance
    0.00  
Deposits
       
Payments of Interest and Principal
    7,168,312.91  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    9,533.90  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    7,177,846.81  
Withdrawals
       
Reimbursement for Servicer Advances
    0.00  
Payment of Service Fee
    218,272.24  
Payment of Interest and Principal
    6,959,574.57  
 
     
Total Withdrawals (Pool Distribution Amount)
    7,177,846.81  
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     



Servicing Fees

         
Gross Servicing Fee
    212,623.02  
Master Servicing Fee
    5,649.22  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
Net Servicing Fee
    218,272.24  
 
     



Other Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
Class X-A Pool 1 Comp. Sub Amount
    4,500.00       0.00       0.00       4,500.00  
Class X-A Pool 2 Comp. Sub Amount
    4,500.00       0.00       0.00       4,500.00  
Class X-B Sub Account
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                                          DELINQUENT BANKRUPTCY FORECLOSURE REO
TOTAL    
No. of     Principal             No. of       Principal             No. of      
Principal             No. of       Principal             No. of       Principal
      Loans     Balance

            Loans       Balance             Loans       Balance            
Loans       Balance             Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    10       3,784,399.24       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       10        
3,784,399.24  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    10       3,784,399.24               0         0.00               0        
0.00               0         0.00               10         3,784,399.24      
No. of     Principal             No. of       Principal             No. of      
Principal             No. of       Principal             No. of       Principal
      Loans     Balance             Loans       Balance             Loans      
Balance             Loans       Balance             Loans       Balance

 
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.521648 %     0.562536 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.521648 %       0.562536 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    0.521648 %     0.562536 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  0.521648 %       0.562536 %

                       
Current Period Class A Insufficient Funds:
  0.00     Principal Balance of Contaminated Properties   0.00     Periodic
Advance     9,533.90



                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %                  
                               
Class A
    32,547,055.38       4.75131063 %     32,547,055.38       4.83799585 %    
95.162004 %     0.000000 %
Class B-1
    18,505,055.38       2.70142000 %     18,505,055.38       2.75070602 %    
2.087290 %     43.143688 %
Class B-2
    11,656,055.38       1.70158373 %     11,656,055.38       1.73262825 %    
1.018078 %     21.043378 %
Class B-3
    7,889,055.38       1.15166648 %     7,889,055.38       1.17267804 %    
0.559950 %     11.574012 %
Class B-4
    4,808,055.38       0.70189344 %     4,808,055.38       0.71469912 %    
0.457979 %     9.466294 %
Class B-5
    3,097,055.38       0.45211685 %     3,097,055.38       0.46036549 %    
0.254334 %     5.257004 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.460365 %    
9.515624 %

Please refer to the prospectus supplement for a full description of loss
exposure
                       

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                                          DELINQUENT BANKRUPTCY FORECLOSURE REO
TOTAL Group One                                                                
                                        No. of     Principal             No. of
      Principal             No. of       Principal             No. of      
Principal             No. of       Principal       Loans     Balance            
Loans       Balance             Loans       Balance             Loans      
Balance             Loans       Balance                                        
                                                               
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    7       2,549,999.23       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       7        
2,549,999.23  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    7       2,549,999.23               0         0.00               0        
0.00               0         0.00               7         2,549,999.23      
No. of     Principal             No. of       Principal             No. of      
Principal             No. of       Principal             No. of       Principal
      Loans     Balance             Loans       Balance             Loans      
Balance             Loans       Balance             Loans       Balance        
                                                                               
               
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.776915 %     0.758541 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.776915 %       0.758541 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    0.776915 %     0.758541 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  0.776915 %       0.758541 %



                                                                               
                                          DELINQUENT BANKRUPTCY FORECLOSURE REO
TOTAL Group Two                                                                
                                        No. of     Principal             No. of
      Principal             No. of       Principal             No. of      
Principal             No. of       Principal       Loans     Balance            
Loans       Balance             Loans       Balance             Loans      
Balance             Loans       Balance                                        
                                                               
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    3       1,234,400.01       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       3        
1,234,400.01  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    3       1,234,400.01               0         0.00               0        
0.00               0         0.00               3         1,234,400.01      
No. of     Principal             No. of       Principal             No. of      
Principal             No. of       Principal             No. of       Principal
      Loans     Balance             Loans       Balance             Loans      
Balance             Loans       Balance             Loans       Balance        
                                                                               
               
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.295276 %     0.366762 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.295276 %       0.366762 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    0.295276 %     0.366762 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  0.295276 %       0.366762 %

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed Arm
 
Weighted Average Gross Coupon
    3.557794 %
Weighted Average Net Coupon
    3.181418 %
Weighted Average Pass-Through Rate
    3.171418 %
Weighted Average Maturity (Stepdown Calculation)
    339    
Beginning Scheduled Collateral Loan Count
    1,926  
Number of Loans Paid in Full
    9  
Ending Scheduled Collateral Loan Count
    1,917    
Beginning Scheduled Collateral Balance
    677,906,360.08  
Ending Scheduled Collateral Balance
    672,738,389.28  
Ending Actual Collateral Balance at 30-Nov-2004
    672,738,599.44    
Monthly P&I Constant
    2,009,875.77  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Class A Optimal Amount
    6,873,553.00    
Scheduled Principal
    0.00  
Unscheduled Principal
    5,167,970.80  



         
Miscellaneous Reporting
       
Rapid Prepay Event
  NO

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total    
Collateral Description
    Mixed ARM       6 Month LIBOR ARM       Mixed ARM  
Weighted Average Coupon Rate
    3.513725       3.601977       3.557794  
Weighted Average Net Rate
    3.137893       3.225055       3.181418  
Pass-Through Rate
    3.127893       3.215055       3.171418  
Weighted Average Maturity
    335       342       339  
Record Date
    11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    993,776.44       1,016,099.33       2,009,875.77  
Beginning Loan Count
    906       1,020       1,926  
Loans Paid in Full
    5       4       9  
Ending Loan Count
    901       1,016       1,917  
Beginning Scheduled Balance
    339,392,468.60       338,513,891.48       677,906,360.08  
Ending Scheduled Balance
    336,171,523.85       336,566,865.43       672,738,389.28  
Scheduled Principal
    0.00       0.00       0.00  
Unscheduled Principal
    3,220,944.75       1,947,026.05       5,167,970.80  
Scheduled Interest
    993,776.44       1,016,099.33       2,009,875.77  
Servicing Fee
    106,295.39       106,327.63       212,623.02  
Master Servicing Fee
    2,828.27       2,820.95       5,649.22  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    884,652.78       906,950.75       1,791,603.53  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    239,184,969.55  
Six Month Libor Loan Balance
    96,986,554.30  
Principal Transfer
    0.00  
Interest Transfer
    0.00  
Pro Rata Senior Percent
    95.214789 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %  
Group Two
       
Principal Transfer
    0.00  
Interest Transfer
    0.00  
Pro Rata Senior Percent
    95.182942 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 